Fourth Court of Appeals
                                San Antonio, Texas
                                     February 9, 2018

                                   No. 04-16-00623-CR

                                  Billy Ray MONREAL,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 38th Judicial District Court, Medina County, Texas
                             Trial Court No. 14-04-11496-CR
                    The Honorable Camile G. Dubose, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Marialyn P. Barnard, Justice
             Luz Elena D. Chapa, Justice

    The panel has considered the appellant’s motion for rehearing, and the motion is hereby
GRANTED. Time is extended to April 9, 2018.

                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of February, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court